Citation Nr: 0403590	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-05 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for chronic 
lumbrosacral strain, currently evaluated at 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION


The veteran had active service from April 1966 to February 
1968. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
evaluation for chronic lumbrosacral strain.  The RO continued 
the previously assigned 20 percent evaluation.  The veteran 
disagrees with this assigned rating.

The Board notes that the veteran requested a Board hearing 
that was scheduled to take place in September 2003.  The 
veteran was unable to appear and another hearing was 
scheduled for January 2004, however, the veteran failed to 
appear for it.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) of 2000 Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5106, 5107, 5126 (West 2002)) became law.  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, including which evidence, if any, the 
veteran is expected to obtain and submit, and which evidence 
will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  There is no evidence of record that 
shows that the RO sent the veteran a VCAA notice letter which 
referenced the increased rating claim, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b).  As such, further 
action in this case is necessary for compliance with the VCAA 
notice and duty to assist provisions.

The law pertaining to the evaluation of disabilities of the 
spine was revised effective September 26, 2003.  VA's 
Schedule for Rating Disabilities, 68 Fed. Reg. 51454 - 51458 
(Aug. 27, 2003) (to be codified as amended at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243).  There is no evidence 
of record that indicates that the RO apprised the veteran of 
this change, or adjudicated the claim with consideration of 
the revised rating criteria.

Finally, the Board notes that in his substantive appeal 
received in February 2003, the veteran stated that there were 
medical records of his treatment at the VA Medical Center in 
Chicago, Illinois.  There is no indication in the record that 
the RO sought to obtain these records.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.

2.  The RO should obtain all reports of 
treatment of the veteran at the VAMC in 
Chicago.  The RO should also contact the 
veteran and request that he identify all 
VA and non-VA providers of medical 
treatment and/or evaluation of the 
disability at issue since July 2002.  All 
identified providers should be contacted 
to obtain the identified records.  

3.  The RO should then readjudicate the 
issue on appeal, including pursuant to 
the revised criteria for rating 
disabilities of the spine effective 
September 26, 2003.  68 Fed. Reg. 51454 - 
51458 (Aug. 27, 2003) (to be codified as 
amended at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243).

4.  Thereafter, if the determination 
remains adverse, the RO should furnish 
the veteran a supplemental statement of 
the case that includes all applicable 
legal precedent and pertinent Diagnostic 
Codes for rating the disability at issue, 
including effective from September 26, 
2003.  The veteran should be afforded a 
reasonable period of time in which to 
respond.  Afterward, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	
                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



